 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOEL CHRISTOPHER HOLMES,                         CASE NO. C18-1039-MJP

11                                 Plaintiff,                ORDER OF DISMISSAL

12                  v.

13          BEN CARSON et al.,

14                                 Defendants.

15

16          Pursuant to the Court’s October 2, 2018 Minute Order (Dkt. No. 9), the Court hereby

17   ORDERS that this action be DISMISSED without prejudice for failure to prosecute. The

18   Complaint in this matter was filed on July 11, 2018. (Dkt. No. 1.) To date, Plaintiff has not

19   presented a summons in the proper form, and has not otherwise effected service upon defendants.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated October 15, 2018.



                                                          A
22

23
                                                          Marsha J. Pechman
24                                                        United States District Judge


     ORDER OF DISMISSAL - 1
